ALLREAD, J.
Epitomized Opinion.
Published Only in Ohio Law Abstract
Miller brought suit against the Altamont Orchard Co. for damages for breach of an employment contract. Miller having died the action was revived in the name of the admin-istratrix. The employment contract was in writing and involved the management and operation of an orchard farm, ending March 31, 1916, Miller’s compensation to be $60.00 per month. Miller was discharged about six months after he started to work. In his petition he claimed that he had been wrongfully discharged and that he was entitled to $665.94 for wages earned and for loss after the discharge.
The answer admitted the contract and discharge but alleged that the contract was induced by certain fraudulent misrepresentations and that the discharge was based upon improper management. There was also a counterclaim for damages based upon this alleged unskilful and unfaithful management. The evidence was sharply in conflict as to the reasons for discharge and also as to whether or not the farm had been improperly managed. The jury returned a verdict for plaintiff in the amount without interest. • No allowance was made on the counterclaim. The defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. The verdict of a jury should not be set aside by the court to which it is returned on account of any mere difference of opinion between the judge and the jury as to the weight of the testimony, but only where the verdict is unsupported by or is against the decided weight of the evidence.
2. As it cannot be said as a matter of law that the verdict was manifestly against the weight of the evidence, or was not supported by sufficient evidence, a reviewing court cannot set aside the verdict and judgment.